 
[Execution Version]
NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated January 17, 2012 (the "Non-Competition
Agreement") is by and among RCI Dining Services (Stemmons), Inc., a Texas
corporation (“RCI Stemmons”), RCI Dining Services (Stemmons 2), Inc., a Texas
corporation (“RCI Dining”), and Thanasi Mantas, an individual (“Mantas”).


WITNESSETH:


WHEREAS, Mantas owns 100% of the shares of common stock of Green Star, Inc., a
Texas corporation (“Green Star”), and Fine Dining Club, Inc., a Texas
corporation (“Fine Dining”);


WHEREAS, Green Star owns and operates an adult cabaret known as Silver City
Cabaret (“Silver City”) located at 7501 N. Stemmons Freeway, Dallas, Texas 75247
(the “Silver City Premises”) pursuant to a Sexually Oriented Business license
issued by the city of Dallas for 7501 N. Stemmons Freeway, Dallas, Texas;


WHEREAS, Fine Dining has a concession to provide alcohol sales and services to
Green Star at the Silver City Premises;


WHEREAS, Adelphi Group Ltd., a Texas limited Partnership (“Adelphi”), owns the
real properties commonly known as 7501 N. Stemmons Freeway, Dallas, Texas 75247
and 7600 John West Carpenter Freeway, Dallas, Texas 75247, and the improvements,
including building and fixtures, located on the properties (collectively, the
“Adelphi Real Property”) where Silver City is located;


WHEREAS, PNYX Limited Partnership, a Texas limited partnership (“PNYX”), owns
the real property commonly known as 7506 John West Carpenter Freeway, Dallas,
Texas 75247, and the improvements, including building and fixtures, located on
the properties (collectively, the “PNYX Real Property”);


WHEREAS, RCI Stemmons, RCI Dining, Mantas, Green Star, Fine Dining, Adelphi,
PNYX and RCI Holdings, Inc., a Texas corporation (“RCI Holdings”), entered into
a Stock Purchase Agreement on January __, 2012 (the “Stock Purchase Agreement”)
whereby at closing of the agreement, Mantas will sell his shares of common stock
of Green Star to RCI Stemmons and his shares of common stock of Fine Dining to
RCI Dining; all on the terms and conditions set forth therein;


WHEREAS, in connection with the Stock Purchase Agreement, at closing (i) Adelphi
will sell the Adelphi Real Property to RCI Holdings, an affiliate of RCI
Stemmons and RCI Dining, free and clear of all liens, claims or encumbrances,
save and except Adelphi’s lien, and (ii) PNYX will sell the PNYX Real Property
to RCI Holdings, free and clear of all liens, claims or encumbrances, save and
except PNYX’s lien;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, RCI Stemmons and RCI Dining have agreed to pay Mantas consideration
in the form of promissory notes, as more fully described in the Stock Purchase
Agreement;


WHEREAS, Mantas will benefit from the transactions contemplated by the Stock
Purchase Agreement, and Mantas has agreed that his receipt of such
consideration, in addition to other good and valuable consideration he receives
in connection with such transactions, constitutes valid consideration for his
entry into this Non-Competition Agreement;


WHEREAS, RCI Stemmons and RCI Dining require that Mantas enter into this
Non-Competition Agreement as a condition to closing of the Stock Purchase
Agreement;


WHEREAS, to induce RCI Stemmons and RCI Dining to enter into the Stock Purchase
Agreement and to complete the transactions contemplated thereby, Mantas has
agreed to enter into this Non-Competition Agreement, contemporaneous with
closing of the Stock Purchase Agreement; and


NOW, THEREFORE, in consideration of the premises, the closing of the Stock
Purchase Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           Covenants.     For a period of five (5) years from the date of
execution hereof (such five year period being referred to herein as the
“Restricted Period”), Mantas will not, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, investor, owner or in any other individual or
representative capacity, whether for compensation or not:


 
(a)
Own, or have any rights of conversion to own, or share in the earnings of, carry
on, manage, operate, control, be engaged in, render services to or solicit
customers for any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment, whether serving alcoholic
beverages or not, within Dallas County and all contiguous counties thereto, but
excluding the property located at 1449 Inwood Road, Dallas, Texas 75247, (the
“Prohibited Area”); or



 
 (b)
Solicit or induce, or attempt to solicit or induce, from Silver City, RCI
Stemmons, RCI Dining, Green Star, Fine Dining, or any of their subsidiaries,
parents, or affiliates within the Prohibited Area (collectively, the “Rick’s
Parties”), any employee, independent contractor, or agent or consultant of the
Rick’s Parties to leave his or her employment or terminate his or her agreement
or relationship with any of the Rick’s Parties.



Non-Competition Agreement - Page 2


 
 

--------------------------------------------------------------------------------

 


2.           Mantas’ Acknowledgments and Agreements.  Mantas acknowledges and
agrees that:


 
(a)
He has received consideration in the form of promissory notes pursuant to the
Stock Purchase Agreement and that his receipt of such consideration, in addition
to other good and valuable consideration he receives in connection with the
transactions contemplated by the Stock Purchase Agreement, constitutes valid
consideration to him for his entry into this Non-Competition Agreement;



 
(b)
Due to the nature of the Rick’s Parties’ business, the foregoing covenants place
no greater restraint upon Mantas than is reasonably necessary to protect the
business and goodwill of the Rick’s Parties;



 
(c)
These covenants protect a legitimate interest of the Rick’s Parties and do not
serve solely to limit the future competition of the Rick’s Parties;



 
(d)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(e)
A breach of these covenants by Mantas would cause irreparable damage to the
Rick’s Parties;



 
(f)
These covenants will not preclude Mantas from obtaining reasonable business
relationships or becoming gainfully employed following the closing of the Stock
Purchase Agreement;



 
(g)
These covenants are reasonable in scope and are reasonably necessary to protect
the business and goodwill and valuable and extensive trade which the Rick’s
Parties have established through their own expense and effort;



 
(h)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the transactions contemplated by the Stock Purchase Agreement
previously discussed; and



 
(i)
Mantas has carefully read and considered all provisions of this Non-Competition
Agreement and that all of the restrictions set forth are fair and reasonable and
are reasonably required for the protection of the interests of the Rick’s
Parties.



3.           Remedies, Injunction.  In the event of Mantas’ actual breach of any
provisions of this Non-Competition Agreement, Mantas agrees that the Rick’s
Parties shall be entitled to a temporary restraining order, preliminary
injunction and/or permanent injunction restraining and enjoining Mantas from
violating the provisions herein.  Nothing in this Non-Competition Agreement
shall be construed to prohibit any of the Rick’s Parties from pursuing any other
available remedies for such breach or threatened breach, including the recovery
of damages from Mantas.  Mantas further agrees that, for the purpose of any such
injunction proceeding, it shall be presumed that the Rick’s Parties’ legal
remedies would be inadequate and that the Rick’s Parties would suffer
irreparable harm as a result of Mantas’ violation of the provisions of this
Non-Competition Agreement.


Non-Competition Agreement - Page 3


 
 

--------------------------------------------------------------------------------

 


4.           As more fully described in the Stock Purchase Agreement, Mantas
will receive a promissory note from RCI Stemmons (defined as the “Green Star
Note” in the Stock Purchase Agreement) and as promissory note from RCI Dining
(defined as the “Fine Dining Note” in the Stock Purchase Agreement), and Adelphi
and PNYX will each receive a promissory note from RCI Holdings (defined as the
“Adelphi Promissory Note” and the “PNYX Promissory Note,” respectively, in the
Stock Purchase Agreement).  The Green Star Note, the Fine Dining Note, the
Adelphi Promissory Note and the PNYX Promissory Note are collectively referred
to herein as the “Promissory Notes.”  Should an uncured event of default occur
under any of the Promissory Notes and the holder(s) of any of the Promissory
Notes seeks to enforce its security interest by filing notice and posting to
initiate foreclosure of the liens securing any of the Promissory Notes, then the
provisions of this Non-Compete Agreement shall no longer be in effect to the
extent same would be inconsistent with Mantas’ rights to own, recover or
otherwise operate Green Star, Fine Dining, Silver City and/or their successors
or with Mantas’ right to own, occupy and/or control the Adelphi Real Property
and/or PNYX Real Property.  In the event that the holder of any of the
Promissory Notes does not foreclose and take possession of the underlying assets
and a resolution is reached whereby the Promissory Note in question is
reinstated, then this Non-Competition Agreement shall likewise be reinstated as
if it had been in effect from the date of execution hereof.


5.           Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  Mantas further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.


6.           General Provisions.


 
(a)
Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if in writing and delivered in person or sent by
registered or certified mail (return receipt requested) or nationally recognized
overnight delivery service, postage pre-paid, addressed as follows, or to such
other address has such party may notify to the other parties in writing:



If to RCI Stemmons,
RCI Dining Services (Stemmons), Inc.
RCI Dining,
RCI Dining Services (Stemmons 2), Inc.



Non-Competition Agreement - Page 4


 
 

--------------------------------------------------------------------------------

 


Green Star, or
RCI Entertainment (Dining), Inc.
Fine Dining:
Green Star, Inc.
 
Fine Dining Club, Inc.
 
Attn:  Eric Langan, President
 
10959 Cutten Road
 
Houston, Texas  77066
   
with a copy to:
Robert D. Axelrod
 
Axelrod, Smith & Kirshbaum
 
5300 Memorial Drive, Suite 700
 
Houston, Texas 77007
   
If to Mantas:
Thanasi Mantas
 
7203 John Carpenter Freeway
 
Dallas, Texas 75247
   
with a copy to:
Roger Albright
 
3301 Elm Street
 
Dallas, Texas 75226-2562



A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to principles of conflict of laws.  In any
action between or among any of the parties, whether arising out of this
Non-Competition Agreement or otherwise, each of the parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in Harris County, Texas.



 
(c)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to Mantas’ agreement not to
compete with the Rick’s Parties.



 
(d)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by each of the parties hereto and that no evidence of any waiver
or modification shall be offered or received in evidence in any proceeding or
litigation between the parties hereto arising out of or affecting this
Non-Competition Agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed by each of the
parties hereto.

 
Non-Competition Agreement - Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
Assignment.  The rights and benefits of the Rick’s Parties under this
Non-Competition Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Rick’s Parties.  The rights of Mantas hereunder
are personal and nontransferable except that the rights and benefits hereof
shall inure to the benefit of the heirs, executors and legal representatives of
Mantas.



 
(f)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
(g)
Execution.  This Non-Competition Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.



IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of
January 17, 2012.



 
RCI DINING SERVICES (STEMMONS), INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
RCI DINING SERVICES (STEMMONS 2), INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
/s/ Thanasi Mantas
 
Thanasi Mantas, Individually



Non-Competition Agreement - Page 6
 
 
 

--------------------------------------------------------------------------------

 
 